Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 12/07/2021.
As per instant Amendment, claims 1, 5 and 7 have been amended; claims 9-13 have been cancelled and claims 14-22 have been added.
Claims 1-8 and 14-22 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Michael Kucher (Reg. No. 69,114) on March 8th, 2022.  During the telephone conference, Mr. Michael has agreed and authorized the Examiner to cancel the previous abstract and to replace the amended abstract and to amend claims 1, 3, 14 and 20. 
The application has been amended as follows:
ABSTRACT
Replacing the Abstract with the following:
In an embodiment a method includes providing a table including a plurality of data records (R1…Rn) corresponding to a plurality of profile data, providing a master profile including fields to be personalized (F1…Fk…Fp) corresponding to one or more of the data records (R1…Rn) to store the different types of personalization values (V1…Vm), combining the one or more of the data records (R1…Rn) in the table with the master profile by inserting the personalization values (V1…Vm) in the fields to be personalized (F1…Fk…Fp) to obtain respective personalized profile packages, coding the one or more of the data records (R1…Rn) to obtain encoded data records (CRi), applying the coding to the offset table to obtain encoded data offset (COi) and combining for each record (Ri) the encoded data record (CRi) and the data offset (OCi) in an encoded personalization record (URi).
CLAIMS
Replacing claims 1, 3, 14 and 20 as follows:
1. (Currently Amended)  A method for generating personalized profile package data, the method comprising:	providing a table comprising a plurality of data records (R1…Rn) corresponding to a plurality of profile data, wherein each data record of the plurality of data records (R1…Rn) comprises a plurality of personalization fields (T1…Tm) to store different types of personalization values (V1…Vm) to a profile making entity, and wherein two different data records of the plurality of data records (R1…Rn) correspond to two different profile packages;1…Fk…Fp) corresponding to one or more of the data records (R1…Rn) to store the different types of personalization values (V1…Vm) to the profile making entity;	combining the one or more of the data records (R1…Rn) in the table with the master profile by inserting the personalization values (V1…Vm) in the fields to be personalized (F1…Fk…Fp) to obtain respective personalized profile packages, wherein combining comprises using an offset table indicating for each personalization field (Fk) of a data record of the plurality of data records (R1…Rn) an offset address (AV) of the master profile at which the personalization value (V1…Vm) is to be inserted;	coding the one or more of the data records (R1…Rn) to be combined with the master profile with a type length value coding, wherein coding comprises associating a tag (Gj) to a personalization field (Tj), a length (Lj) of a value (Vj) inside the personalization field (Tj), and the value (Vj) itself, thereby obtaining encoded data records (CRi);	applying the coding to the offset table, wherein applying comprises associating a tag (AG) to the personalization field (Tj), a value length (ALj) of [[a]] the value (j) to an offset address content (AVj), thereby obtaining encoded data offset (COi);	combining for each record (Ri) the encoded data record (CRi) and the data offset (OCi) in an encoded personalization record (URi) (URi) i) and the encoded offset (OCi) and performing a type length value decoding on the encoded data record (CRi) and the encoded offset (OCi); and(URi) 
	3. (Currently Amended) The method of claim 1, wherein after obtaining the encoded personalization record (URi) 
	encrypting the encoded personalization record (URi) with an encryption key (KM), thereby obtaining an encrypted file (EURi); 
	transmitting the encrypted file (EURi) to the data preparation entity and sending the encrypted file (EURi) as data preparation entity output file to the communication device hosting the integrated circuit card; and 
	decrypting the encrypted file (EURi) at the communication device thereby obtaining unencrypted encoded personalization record (URi).
14.	(Currently Amended) A method comprising:	providing, at a profile making entity, a table comprising a plurality of data records (R1…Rn) corresponding to a plurality of profile data, wherein each data record of the plurality of data records (R1…Rn) comprises a plurality of personalization fields (T1…Tm) to store different types of personalization values (V1…Vm), and wherein two different data records of the plurality of data records (R1…Rn) correspond to two different profile packages;	providing, at the profile making entity, a master profile comprising fields to be personalized (F1…Fk…Fp) corresponding to one or more of the data records (R1…Rn) to store the different types of personalization values (V1…Vm);	coding, at the profile making entity, the one or more of the data records (R1…Rn) to be j) to a personalization field (Tj), a length (Lj) of a value (Vj) inside the personalization field (Tj), and the value (Vj) itself, thereby obtaining encoded data records (CRi);	applying, at the profile making entity, a coding to an offset table, wherein applying the coding comprises associating a tag (AG) to the personalization field (Tj), a value length (ALj) of [[a]] the value (Vj) to an offset address content (AVj), thereby obtaining encoded data offset (COi); and	combining, at the profile making entity, for each record (Ri), the encoded data record (CRi) and the encoded data offset (COi) in an encoded personalization record (URi)  as an output file,	wherein the offset table indicates, for each personalization field (Fk), an offset address (AV) of the master profile at which [[a]] the value (Vj) of the personalization values (V1…Vm) is to be inserted.
20.	(Currently Amended) A computer-program product comprising a non-transitory computer readable storage medium storing instructions that, when executed perform the steps of :	providing, at a profile making entity, a table comprising a plurality of data records (R1…Rn) corresponding to a plurality of profile data, wherein each data record of the plurality of data records (R1…Rn) comprises a plurality of personalization fields (T1…Tm) to store different types of personalization values (V1…Vm), and wherein two different data records of the plurality of data records (R1…Rn) correspond to two different profile packages;	providing, at the profile making entity, a master profile comprising fields to be personalized (F1…Fk…Fp) corresponding to one or more of the data records (R1…Rn) to store the 1…Vm);	coding, at the profile making entity, the one or more of the data records (R1…Rn) to be combined with the master profile, wherein coding comprises associating a tag (Gj) to a personalization field (Tj), a length (Lj) of a value (Vj) inside the personalization field (Tj), and the value (Vj) itself, thereby obtaining encoded data records (CRi);	applying, at the profile making entity, a coding to an offset table, wherein applying the coding comprises associating a tag (AG) to the personalization field (Tj), a value length (ALj) of [[a]] the value (Vj) to an offset address content (AVj), thereby obtaining encoded data offset (COi); and	combining, at the profile making entity, for each record (Ri), the encoded data record (CRi) and the encoded data offset (COi) in an encoded personalization record (URi) as an output file,	wherein the offset table indicates, for each personalization field (Fk), an offset address (AV) of the master profile at which [[a]] the value (Vj) of the personalization values (V1…Vm) is to be inserted.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/23/2021 and 12/17/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The rejections of claims 9-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn as the claims have been cancelled.
The previous rejection of claims 1-4 and 9-13 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-8 and 14-22 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8 and 14-22, the closest prior arts, Park (US 2016/0142906), in view of SIMALLIANCE LTD. eUICC Profile Package: Interoperable Format Technical Specification, hereinafter “Simalliance”, in view of Nusbaum (US 2006/0036748), in view of Magnuson (US 10,339,299) and further in view of Rothman (US 7,263,579), alone or in combination fails to anticipate or render obvious the claim invention.  
Park (prior art of record) discloses a method of providing a profile package by a profile server and the profile server includes generating a profile package, dividing the profile package in a unit installable in a UICC of an electronic device, reconfiguring the divided profile information in an encryptable unit, and transmitting the reconfigured profile information to the electronic device and a server for managing a profile in a wireless communication system according to an embodiment of the present disclosure includes a See the abstract, par. 0014, 0087, 0090 and 0109 of Park.
Simalliance (prior art of record) discloses standard format to be used for the loading and installation profile package in eUICC; templates are used to accelerate the creation of the file system in the profile and overwriting the parameters of the template depending on parameters defined within PE and overwriting the parameters of the template   depending on parameters defined within PE. Depending on the file type defined in the template. The description of every PE in this based on ASN.1 specified and encoded in TLV structure as specified- See objective, 7. (Profile Package General Structure), 7.3, 8.3.1 (eUICC) and 8.3.3 (template modification rules) of Simalliance.
Nusbaum (prior art) discloses an effective and efficient process for providing specific information to create a master information profile. Additionally, the owner of the information can then provide selectively tailored "views" of the information contained in the master information profile to selected individuals or groups; profile database is used to store master information profile data and custom information profile data. Accordingly, it should be noted that profile database is representative of any database suitable for storing large quantities of information known to those skilled in the art. Profile database may be implemented using an auxiliary storage - See the abstract and par. 0052 of Nusbaum
Magnuson (prior art) discloses any changes made to the application configuration in the configuration UI may be propagated throughout the generated metadata. For example, if a configurator changes a field in a form in the front end of the application, that stored  as the application metadata for use in generating the application- See the col. 11; lines 36-47 and col, 50; lines 39-42 of Magnuson.
Rothman (prior art) discloses a method according to another embodiment may include retrieving, by an integrated circuit, device data layout information from one or more mass storage devices, and storing, by the integrated circuit, the device data layout information in cache memory. Of course, many alternatives, variations, and modifications are possible without departing from this embodiment and integrated circuit also may be capable of creating profile data by relating requester data with device usage data. Such profile data may be stored in memory. Of course, profile data may comprise multiple requester profiles - See the abstract and col. 5; lines 42-46 of Rothman.
However, none of Park, Simalliance, Nusbaum, Magnuson and Rothman teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 14 and 20.  For example, none of the cited prior art teaches or suggest the steps providing a table comprising a plurality of data records (R1…Rn) corresponding to a plurality of profile data, wherein each data record of the plurality of data records (R1…Rn) comprises a plurality of personalization fields (T1…Tm) to store different types of personalization values (V1…Vm) to a profile making entity, and wherein two different data records of the plurality of data records (R1…Rn) correspond to two different profile packages; providing a master profile comprising fields to be personalized (F1…Fk…Fp) corresponding to one or more of the data records (R1…Rn) to store the different types of personalization values (V1…Vm) to the profile making entity; applying the coding to the offset table, wherein applying comprises associating a tag (AG) to the personalization field (Tj), a length (Lj) of  the value (Vj) to an offset address content (AVj), thereby obtaining encoded data offset (COi); combining, at the profile making entity, for each record (Ri), the encoded data record (CRi) and the encoded data offset (COi) in an encoded personalization record (URi) . Further in the independent claim 1. For example none of the cited prior art teaches or suggest the steps of coding the one or more of the data records (R1…Rn) to be combined with the master profile with a type length value coding and transmitting the encoded personalization record (URi) from a data preparation entity to the integrated circuit card; and combining the encoded personalization record (URi) with the master profile at the communication device. In the independent claims 14 and 20. For example none of the cited prior art teaches or suggest the steps of, wherein the offset table indicates, for each personalization field (Fk), an offset address (AV) of the master profile at which the value (Vj) of the personalization values (V1…Vm) is to be inserted.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other 
Claims 2-8, 15-19 and 21-22 are directly or indirectly dependent upon claims 1, 14 and 20 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANCHIT K SARKER/Examiner, Art Unit 2495